


Ex 10.2


 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

AMENDED AND RESTATED PROMISSORY NOTE

$30,000,000.00

October ____, 2012

Effective Date

______________

May 9, 2015

Note Number

Maturity Date

1.

Definitions.  As used in this Note, the following terms shall have the following
meanings.

“Bank” means Texas Capital Bank, National Association, and its successors and
assigns.

“Bank Rate” means the rate of interest per annum quoted by Bank from time to
time and designated as its “Base Rate”.  The base rate may not necessarily be
the lowest interest rate charged by Bank and is set by Bank in its sole
discretion.

“Borrower” means, whether one or more, HARTMAN BENT TREE GREEN, LLC, a Texas
limited liability company (“Hartman Bent Tree”), HARTMAN RICHARDSON HEIGHTS
PROPERTIES, LLC, a Texas limited liability company (“Richardson”), HARTMAN SHORT
TERM INCOME PROPERTIES XX, INC., a Maryland corporation (“XX”), and HARTMAN
COOPER STREET PLAZA, LLC, a Texas limited liability company (“Cooper”).

“Business Day” means a weekday, Monday through Friday, except a legal holiday or
a day on which banking institutions in Dallas, Texas are authorized or required
by law to be closed.  Unless otherwise provided, the term “days” when used
herein shall mean calendar days.

“Deed of Trust” means, whether one or more, that certain Deed of Trust, Security
Agreement, Financing Statement and Absolute Assignment of Rents executed by
Cooper for the benefit of Bank dated May 10, 2012 as recorded in the Official
Public Records of Tarrant Count Texas as document number D212116280, that
certain Deed of Trust, Security Agreement, Financing Statement and Absolute
Assignment of Rents executed by Richardson for the benefit of Bank dated May 10,
2012 as recorded in the Official Public Records of Dallas County, Texas as
document number 201200138939, that certain Deed of Trust, Security Agreement,
Financing Statement and Absolute Assignment of Rents executed by Hartman Bent
Tree of even date with this Note for the benefit of Bank and any other deed of
trust executed from time to time in connection with the Loan Documents for the
benefit of Bank covering certain personal and real property, as may be amended,
restated, renewed, and extended from time to time.

“Effective Date” means October [____], 2012.

“Loan Agreement” means that certain Loan Agreement dated as of May 10, 2012
between Bank and Borrower as amended by that certain Loan Modification Agreement
between Bank and Borrower dated of even date herewith, and as such may be
further amended, renewed, extended and replaced from time to time.

“Loan Documents” means this Note, the Loan Agreement, the Deed of Trust and any
and all other agreements, documents, and instruments executed and delivered in
connection with this Note, and





AMENDED AND RESTATED PROMISSORY NOTE – Page 1

1256954-v5

2477-0194




--------------------------------------------------------------------------------







any future amendments thereto, or restatements thereof, together with any and
all renewals, extensions, amendments and modifications to any such agreements,
documents, and instruments.

“Loan Rate” means the Bank Rate as it may vary from day to day plus one percent
(1.00%); provided, however, notwithstanding the amount of the Bank Rate, the
Loan Rate shall never be lower than five percent (5.0%) per annum.

“Maturity Date” means May 9, 2015.

“Maximum Rate” means the maximum lawful rate of interest which may be contracted
for, charged, taken, received or reserved by Bank in accordance with the
applicable laws of the State of Texas (or applicable United States federal law
to the extent that such law permits Bank to contract for, charge, take, receive
or reserve a greater amount of interest than under Texas law).

“Note” means this Amended and Restated Promissory Note and all modifications,
increases, replacements, renewals, and extensions of this Amended and Restated
Promissory Note.

Any capitalized term used in this Note and not otherwise defined herein shall
have the meaning ascribed to each such term in the Loan Agreement. All terms
used herein, whether or not defined in this Note, and whether used in singular
or plural form, shall be deemed to refer to the object of such term whether such
is singular or plural in nature, as the context may suggest or require.

2.

Promise to Pay.  For value received, Borrower (jointly and severally if more
than one), unconditionally hereby promises to pay to the order of Bank, at its
place of business located at 2000 McKinney Avenue, Suite 700, Dallas, Texas
75201 or at such other place as the holder of this Note may hereafter designate,
the principal sum of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000.00) or so
much thereof as may be advanced, in lawful money of the United States of America
for the payment of private debts, together with interest on the unpaid principal
balance from time to time owing hereon computed from the date hereof until
maturity at a per annum rate which shall be, except as otherwise provided in
this Note, the lesser of (a) the Loan Rate in effect from day to day, or (b) the
Maximum Rate.  Interest on this Note is computed on a 365/360 simple interest
basis; that is by applying the ratio of the annual interest over a year of 360
days times the outstanding principal balance, times the actual number of days
the principal balance is outstanding, unless such calculation would result in a
usurious rate, in which case interest shall be calculated on a per diem basis of
a year of 365 or 366 days, as the case may be.  For so long as any Event of
Default exists under this Note or under any of the other Loan Documents,
regardless of whether or not there has been an acceleration of the indebtedness
evidenced by this Note, and at all times after the maturity of the indebtedness
evidenced by this Note (whether by acceleration or otherwise), and in addition
to all other rights and remedies of Bank hereunder, interest shall accrue on the
outstanding principal balance hereof at the Maximum Rate, and such accrued
interest shall be immediately due and payable.  

3.

Interest Rate.  The Loan Rate is subject to change as set forth in the
definition of “Loan Rate.”

4.

Payments.  This Note is payable as follows:  

All accrued but unpaid interest on the outstanding principal balance of this
Note shall be due and payable in monthly installments beginning on November 10,
2012, and continuing on the same day of each succeeding calendar month until the
Maturity Date when the outstanding principal balance of this Note and any and
all accrued but unpaid interest hereon shall be due and payable in full.
 Borrower may from time to time during the term of this Note borrow, partially
or wholly repay its outstanding





AMENDED AND RESTATED PROMISSORY NOTE – Page 2




--------------------------------------------------------------------------------







borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of the other Loan Documents; provided however, that
the total outstanding borrowings under this Note shall not at any time exceed
the Borrowing Limit.  

Except as expressly provided herein or in the Loan Agreement (if applicable) to
the contrary, all payments on this Note shall be applied in the following order
of priority: (a) the payment or reimbursement of any expenses, costs or
obligations (other than the outstanding principal balance hereof and interest
hereon) for which Borrower shall be obligated or Bank shall be entitled pursuant
to the provisions of this Note or the other Loan Documents, (b) the payment of
accrued but unpaid interest hereon, and (c) the payment of all or any portion of
the principal balance hereof then outstanding hereunder. If an Event of Default
exists under this Note, then Bank may, at the sole option of Bank, apply any
such payments, at any time and from time to time, to any of the items specified
in clauses (a), (b) or (c) above without regard to the order of priority
otherwise specified in this Section 4 and any application to the outstanding
principal balance hereof may be made in either direct or inverse order of
maturity.  Payments by check or draft shall not constitute payment in
immediately available funds until the required amount is actually received by
Bank.  Payments in immediately available funds received by Bank in the place
designated for payment on a Business Day prior to 11:00 a.m. Dallas, Texas time
at said place of payment shall be credited prior to the close of business on the
Business Day received, while payments received by Bank on a day other than a
Business Day or after 11:00 a.m. Dallas, Texas time on a Business Day shall not
be credited until the next succeeding Business Day.  If any payment of principal
or interest on this Note shall become due and payable on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day.
 Acceptance by Bank of any payment in an amount less than the full amount then
due shall be deemed an acceptance on account only, and the failure to pay the
entire amount then due may become an Event of Default.  Borrower agrees that all
payments of any obligation due hereunder shall be final, and if any such payment
is recovered in any bankruptcy, insolvency or similar proceedings instituted by
or against Borrower, all obligations due hereunder shall be automatically
reinstated in respect of the obligation as to which payment is so recovered.  

5.

Prepayment.  Borrower may prepay this Note in part or in full without penalty
before final maturity, whether by cash, a new loan, renewal, or otherwise.
 Prepayment in full shall consist of payment of the remaining unpaid principal
balance together with all accrued and unpaid interest and all other amounts,
costs and expenses for which Borrower is responsible under this Note or any
other agreement with Bank pertaining to this loan, and in no event will Borrower
ever be required to pay any unearned interest.  Early payments will not, unless
agreed in writing, relieve Borrower of Borrower’s obligation to continue to make
payments under the above payment schedule.  Upon a prepayment in full, points,
if any, are not refundable except and to the extent the total interest and
points for the time the loan is outstanding would exceed the maximum interest
allowed by law at the time of prepayment.  If at any time the outstanding
principal balance hereof exceeds the Borrowing Limit, Borrower shall immediately
pay to Bank an amount sufficient to eliminate such excess.

6.

Waiver.  Except as otherwise provided herein and in the other Loan Documents,
Borrower hereby waives all notices of nonpayment, demands for payment,
presentments for payment, notices of intention to accelerate maturity, notices
of actual acceleration of maturity, grace, protests, notices of protest, and any
other demands or notices of any kind as to this Note, diligence in collection
hereof and in bringing suit hereon, and any notice of, or defense on account of,
the extension of time of payments or change in the method of payments, and
without further notice hereby consents to any and all renewals and extensions in
the time of payment hereof either before or after maturity and the release of
any party primarily or secondarily liable hereon.  Borrower agrees that Bank’s
acceptance of partial or delinquent payments, or failure of Bank to exercise any
right or remedy contained herein or in any instrument given as security for the
payment of this Note shall not be a waiver of any obligation of





AMENDED AND RESTATED PROMISSORY NOTE – Page 3




--------------------------------------------------------------------------------







Borrower to Bank or constitute waiver of any similar default subsequently
occurring.  The holder of this Note is entitled to the benefits and security
provided in the Loan Documents.

7.

Events of Default and Remedies.  At the option of Bank, the entire unpaid
principal balance and accrued interest owing hereon shall at once become due and
payable upon the occurrence at any time of any of the following “Events of
Default” (herein so called):

A.

The failure of Borrower to pay (or cause to be paid) when due any installment of
principal or interest of this Note in accordance with its terms, through
acceleration, or otherwise; or

B.

A Default or Event of Default occurs under any other Loan Document.

It is understood and agreed by Borrower that the foregoing “Events of Default”
are cumulative and in addition to any “Defaults” or “Events of Default”
contained in the other Loan Documents, or other documents modifying, renewing,
extending, evidencing, securing or pertaining to this Note or the loan evidenced
hereby. Upon the occurrence of any of the Events of Default, then the holder
hereof may, at its option, do any one or more of the following: (a) declare the
entire unpaid balance of principal of and accrued, unpaid interest upon this
Note to be immediately due and payable, (b) reduce any claim to judgment, (c)
foreclose all liens and security interests securing payment thereof or any part
thereof, and/or (d) without notice of default or demand, pursue and enforce any
of Bank’s other rights and remedies provided under or pursuant to any applicable
laws or agreements.  All rights and remedies of Bank shall be cumulative and
concurrent and may be pursued singularly, successively, or together, at the sole
discretion of Bank, and may be exercised as often as the occasion therefor shall
arise and whether or not Bank has initiated any foreclosure proceeding, judicial
or otherwise.  Failure by Bank to exercise any right or remedy upon the
occurrence of an Event of Default shall not constitute a waiver of the right to
exercise such right or remedy upon the occurrence of any subsequent Event of
Default.  In the event that Bank, after the occurrence of an Event of Default
hereunder, consults an attorney regarding the enforcement of any of its rights
under this Note, or if this Note is placed in the hands of an attorney for
collection or if suit be brought to enforce this Note, Borrower promises to pay
all costs thereof, including reasonable attorneys’ fees.  Such costs and
attorneys’ fees shall include, without limitation, costs and reasonable
attorneys’ fees incurred by Bank in any appellate proceedings or in any
proceedings under any present or future federal bankruptcy act, state
receivership law or probate.

8.

Savings Clause; Ceiling Election.  It is expressly stipulated and agreed to be
the intent of Borrower and Bank at all times to comply strictly with the
applicable Texas law governing the maximum rate or amount of interest payable on
the indebtedness evidenced by this Note and the Related Indebtedness (or
applicable United States federal law to the extent that it permits Bank to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law).  If the applicable law is ever judicially interpreted so as to
render usurious any amount (a) contracted for, charged, taken, reserved or
received pursuant to this Note, any of the other Loan Documents or any other
communication or writing by or between Borrower and Bank related to the
transaction or transactions that are the subject matter of the Loan Documents,
(b) contracted for, charged, taken, reserved or received by reason of Bank’s
exercise of the option to accelerate the maturity of this Note and/or any and
all indebtedness paid or payable by Borrower to Bank pursuant to any Loan
Document other than the Note (such other indebtedness being referred to in this
Section as the “Related Indebtedness”), or (c) Borrower will have paid or Bank
will have received by reason of any prepayment by Borrower of this Note and/or
the Related Indebtedness, then it is Borrower’s and Bank’s express intent that
all amounts charged in excess of the Maximum Rate shall be automatically
canceled, ab initio, and all amounts in excess of the Maximum Rate theretofore
collected by Bank shall be credited on the principal balance of this Note and/or
the Related Indebtedness (or, if this Note and the Related Indebtedness have
been or would thereby be paid in full, refunded to Borrower), and the provisions
of this Note and the other Loan Documents shall





AMENDED AND RESTATED PROMISSORY NOTE – Page 4




--------------------------------------------------------------------------------







immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if this Note has been paid in full before the end of the
stated term of this Note, then Borrower and Bank agree that Bank shall, with
reasonable promptness after Bank discovers or is advised by Borrower that
interest was received in an amount in excess of the Maximum Rate, either refund
such excess interest to Borrower and/or credit such excess interest against this
Note then owing by Borrower to Bank. Borrower hereby agrees that as a condition
precedent to any claim or counterclaim (in which event such proceeding shall be
abated for such time period) seeking usury penalties against Bank, Borrower will
provide written notice to Bank, advising Bank in reasonable detail of the nature
and amount of the violation, and Bank shall have sixty (60) days after receipt
of such notice in which to correct such usury violation, if any, by either
refunding such excess interest to Borrower or crediting such excess interest
against this Note then owing by Borrower to Bank.  All sums contracted for,
charged, taken, reserved or received by Bank for the use, forbearance or
detention of any debt evidenced by this Note and/or the other Loan Documents
shall, to the extent permitted by applicable law, be amortized or spread, using
the actuarial method, throughout the stated term of this Note (including any and
all renewal and extension periods) until payment in full so that the rate or
amount of interest on account of this Note does not exceed the Maximum Rate from
time to time in effect and applicable to this Note for so long as debt is
outstanding.  In no event shall the provisions of Chapter 346 of the Texas
Finance Code apply to this Note.  To the extent that Bank is relying on Chapter
303 of the Texas Finance Code to determine the Maximum Rate payable on the Note,
Bank will utilize the weekly ceiling from time to time in effect as provided in
such Chapter 303, as amended.  To the extent United States federal law permits
Bank to contract for, charge, take, receive or reserve a greater amount of
interest than under Texas law, Bank will rely on United States federal law
instead of such Chapter 303 for the purpose of determining the Maximum Rate.
 Additionally, to the extent permitted by applicable law now or hereafter in
effect, Bank may, at its option and from time to time, utilize any other method
of establishing the Maximum Rate under such Chapter 303 or under other
applicable law by giving notice, if required, to Borrower as provided by
applicable law now or hereafter in effect.

9.

GOVERNING LAW AND VENUE.  THIS NOTE IS BEING EXECUTED AND DELIVERED, AND IS
INTENDED TO BE PERFORMED, IN DALLAS COUNTY, TEXAS, AND THE LAWS (EXCLUDING
CHOICE OF LAW PROVISIONS) OF SUCH STATE SHALL GOVERN THE VALIDITY, CONSTRUCTION,
ENFORCEMENT AND INTERPRETATION OF THIS NOTE, EXCEPT TO THE EXTENT FEDERAL LAWS
OTHERWISE GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF
ALL OR ANY PART OF THIS NOTE.   ALL LEGAL ACTIONS RELATED TO THIS NOTE SHALL BE
BROUGHT IN THE APPROPRIATE COURT OF LAW LOCATED IN DALLAS COUNTY, TEXAS, TO THE
EXCLUSION OF ALL OTHER VENUES.

10.

WAIVER OF JURY TRIAL. BORROWER, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY, UNCONDITIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES
AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS NOTE OR ANY CONDUCT,
ACT OR OMISSION OF BANK OR BORROWER, OR ANY OF THEIR DIRECTORS, OFFICERS,
PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS
AFFILIATED WITH BANK OR BORROWER, IN EACH OF THE FOREGOING CASES, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE.

11.

Miscellaneous.  





AMENDED AND RESTATED PROMISSORY NOTE – Page 5




--------------------------------------------------------------------------------







A.

Notices or communications to be given under this Note shall be given to the
respective parties in writing as set forth in the Loan Agreement.

B.

Time is of the essence of this Note.

C.

This Note may not be changed or terminated orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, termination or discharge is sought.

D.

This Note is secured, in part, by the Deed of Trust to which reference is hereby
made for a description of the collateral, the nature and extent of the security,
and the rights of the Bank in respect thereof.

E.

This Note and all the covenants, promises and agreements contained herein shall
be binding upon Borrower’s successors, assigns, heirs and personal
representatives and inure to the benefit of Bank’s successors and assigns.

F.

At the option of Bank, Borrower will pay Bank, on demand, (i) a “late charge”
equal to five percent (5%) of the amount of any installment on this Note when
such installment is not paid within fifteen (15) days following the date such
installment is due, and (ii) a processing fee in the amount of $25.00 for each
check which is provided to Bank by Borrower in payment for an obligation owing
to Bank under any Loan Document but is returned or dishonored for any reason, in
order to cover the additional expenses involved in handling delinquent and
returned or dishonored payments.

G.

If Borrower consists of more than one person or entity, each shall be jointly
and severally liable to perform the obligations of Borrower under this Note.

H.

If any provision of this Note or the application thereof to any person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, then neither the remainder of this Note nor the application of
such provision to other persons or circumstances nor the other instruments
referred to herein shall be affected thereby, but rather shall be enforced to
the greatest extent permitted by applicable law.

I.

THIS NOTE AND THE OTHER LOAN DOCUMENTS CONTAIN THE FINAL, ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND
ALL PRIOR AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATIVE HERETO AND THERETO WHICH
ARE NOT CONTAINED HEREIN OR THEREIN ARE SUPERSEDED AND TERMINATED HEREBY, AND
THIS NOTE AND THE OTHER LOAN DOCUMENTS MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
HERETO.

12.

Amendment and Restatement.  This Note is an amendment and restatement of that
certain Promissory Note dated effective as of May 10, 2012 in the stated
principal amount of $30,000,000.00 executed by the Borrower and payable to the
order of Bank (the "Original Note").  This Note is executed in amendment and
modification of the Original Note and shall not extinguish the indebtedness
evidenced by the Original Note, and the obligations thereof and hereof shall be
paid in accordance with the terms and conditions herein and in the other Loan
Documents.

[Signature Page Follows]





AMENDED AND RESTATED PROMISSORY NOTE – Page 6




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note as of the Effective Date.

BORROWER:

HARTMAN COOPER STREET PLAZA, LLC,

a Texas limited liability company

By:

Allen R. Hartman, President

HARTMAN RICHARDSON HEIGHTS PROPERTIES, LLC,

a Texas limited liability company

By:

Allen R. Hartman, President

HARTMAN SHORT TERM INCOME PROPERTIES XX, INC., a Maryland corporation

By:

Allen R. Hartman, President




HARTMAN BENT TREE GREEN, LLC,

a Texas limited liability company

By:

Allen R. Hartman, President








AMENDED AND RESTATED PROMISSORY NOTE – Signature Page


